

116 S2627 IS: End Double Taxation of Successful Civil Claims Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2627IN THE SENATE OF THE UNITED STATESOctober 17, 2019Ms. Cortez Masto (for herself, Mr. Van Hollen, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for attorney fees
			 and costs in connection with civil claim awards.
	
 1.Short titleThis Act may be cited as the End Double Taxation of Successful Civil Claims Act. 2.Above-the-line deduction for attorney fees and costs in connection with civil claim awards (a)In generalThe first sentence of paragraph (20) of section 62(a) of the Internal Revenue Code of 1986 is amended by striking in connection with any action and all that follows and inserting in connection with any civil action..
 (b)Effective dateThe amendment made by this section shall apply to attorney fees and court costs paid during taxable years ending after the date of the enactment of this Act with respect to any judgment or settlement occurring during such taxable years.